Exhibit 10.1

AMENDMENT NO. 1

Dated as of February 7, 2013

to

CREDIT FACILITY LOAN AGREEMENT

Dated as of May 8, 2012

THIS AMENDMENT NO. 1 (“Amendment”) is made as of February 7, 2013, by and among
PROPEL FINANCIAL SERVICES, LLC, a Texas limited liability company (“Borrower”),
the financial institutions listed on the signature pages hereof (the “Banks”)
and TEXAS CAPITAL BANK, NATIONAL ASSOCIATION, a national banking association, as
Administrative Agent (in such capacity, “Agent”) under that certain Credit
Facility Loan Agreement dated as of May 8, 2012, by and among the Borrower, the
Banks and the Agent (as amended, supplemented or otherwise modified from time to
time, the “Credit Agreement”). Capitalized terms used herein and not otherwise
defined herein shall have the respective meanings given to them in the Credit
Agreement.

WHEREAS, the Borrower has requested that the Banks and the Agent agree to
certain amendments with respect to the Credit Agreement;

WHEREAS, the Banks and the Agent have agreed to such amendments on the terms and
conditions set forth herein;

NOW, THEREFORE, in consideration of the premises set forth above, the terms and
conditions contained herein, and other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, the Borrower, the
Banks and the Agent have agreed to enter into this Amendment.

1. Amendments to Agreement. Effective as of the date hereof, the Credit
Agreement is amended as follows:

(a) Section 1.1 of the Credit Agreement is amended to add the following
definition in its appropriate alphabetical order therein:

“ “Eligible Tax Lien” means, a tax lien (a) on real property located in the
State of Arizona and (b) acquired, directly or indirectly, from governmental
taxing authorities by a Credit Party.”

(b) Section 1.1 of the Credit Agreement is further amended to amend and restate
the definitions of “Approved Purposes”, “Borrowing Base” and “Collateral” set
forth therein in their entirety as follows:

“ “Approved Purposes” means the costs to finance the purchase and/or origination
of Notes Receivable and Eligible Tax Liens and sums used to refinance existing
debt made for such purpose.”



--------------------------------------------------------------------------------

“ “Borrowing Base” means, at any time, an amount equal to ninety percent
(90%) of the sum of (i) the aggregate outstanding principal balance of the Notes
Receivable and (ii) the aggregate purchase price of all Eligible Tax Liens;
provided that the aggregate amount included in the Borrowing Base pursuant to
clause (ii) shall at no time exceed 10% of the Committed Sum.”

“ “Collateral” means, all property (regardless of owner) which secures, either
directly or indirectly, the Indebtedness and the Obligations, including all of
those assets and properties of Borrower and the other Credit Parties listed
below, whether now owned or hereafter acquired, wherever located, howsoever
arising or created, and whether now existing or hereafter arising, existing or
created:

(i) All Notes Receivable in the actual or constructive possession of Agent or in
the actual or constructive possession of a Credit Party in trust for Agent or in
transit to or from Agent as collateral for the Indebtedness or designated by a
Credit Party as collateral for the Indebtedness (whether or not delivered to
Agent);

(ii) All Eligible Tax Liens;

(iii) All present and future Accounts, Instruments, Documents, Chattel Paper,
and General Intangibles, and other personal property now owned or hereafter
acquired by a Credit Party arising from or by virtue of any transaction related
to its business;

(iv) All books and records, customer lists, credit files, computer files,
programs, printouts and other computer materials and records related thereto;
and

(v) All proceeds and products thereof, of whatever kind or nature from any of
such collateral described in paragraphs (a)(i), (ii), (iii) and (iv) above.

As used herein, Accounts, Chattel Paper, Instruments, Documents, and General
Intangibles shall have the respective meanings assigned to them in the Code.”

(c) Section 6.13 of the Credit Agreement is hereby amended and restated in its
entirety as follows:

“Within sixty (60) days after the Closing Date, within one hundred twenty
(120) days after the last day of each calendar year, and at such other times as
Agent may request in writing, Borrower shall, and shall cause each of the Credit
Parties to, permit representatives of Agent, at the expense of Borrower, to
inspect and conduct an audit of all of the Credit Parties’ assets, properties,
books and records (including the Notes Receivable and Eligible Tax Liens).”

(d) Section 7.4 of the Credit Agreement is hereby amended and restated in its
entirety as follows:

“Borrower will not, and will not permit any other Credit Party to, become a
party to a merger or consolidation, or purchase or otherwise acquire all or any
part of the assets of any Person (other than portfolios of Notes Receivable or
Eligible Tax Liens) or any shares, or other evidence of beneficial ownership of
any Person, or wind-up, dissolve, or liquidate other than (i) mergers with
another Credit Party so long as, if the Borrower is one of the parties to such
merger, the Borrower is the surviving party and (ii) as a result of investments
permitted under Section 7.6.”

 

2



--------------------------------------------------------------------------------

(e) Section 7.6 of the Credit Agreement is hereby amended to add the following
clause 7.6(e) immediately following clause 7.6(d) thereof:

“Eligible Tax Liens and portfolios of Eligible Tax Liens.”

(f) Section 7.9 of the Credit Agreement is hereby amended and restated in its
entirety as follows:

“Borrower will not, and will not permit any other Credit Party to, sell, lease,
assign, transfer, or otherwise dispose of any of its assets, except
(a) dispositions, for fair value, of worn-out and obsolete equipment not
necessary to the conduct of its business, or (b) sale of Notes Receivable and
Eligible Tax Liens provided that (i) (A) the Notes Receivable and Eligible Tax
Liens are sold for at least 90% of par value (or at less than 90% of par value
with the prior written consent of Agent) or (B) Notes Receivable and Eligible
Tax Liens sold at less than 90% of par value shall not, without the prior
written consent of Agent, exceed in the aggregate $5,000,000 (par value) in any
year, (ii) the proceeds of the sale of the Notes Receivable and Eligible Tax
Liens are applied to the principal balance of the Loan, and (iii) prior to or
concurrently with the sale, Borrower has provided to Agent written notice of the
sale and copies of the assignment and transfer documents listing and describing
the Notes Receivable and the Eligible Tax Liens and the sales price of the Notes
Receivable and Eligible Tax Liens being sold. No sale of Notes Receivable or
Eligible Tax Liens shall, after the proceeds of such sale are applied to the
principal balance of the Loan, cause the resulting principal balance of the Loan
to exceed the resulting Borrowing Base.”

(g) Exhibit A (Borrowing Base Certificate) of the Credit Agreement is hereby
amended and restated in its entirety as set forth on Exhibit A hereto.

2. Effective Date. This Amendment shall become effective as of the first date
upon which the Agent shall have received counterparts of the Amendment duly
executed by the Borrower, each Bank and the Agent.

3. Representations and Warranties. Borrower represents to Agent and the Banks
that, as of the date of this Amendment and after giving effect to the provisions
hereof, (a) the representations and warranties set forth in the Credit Agreement
and each of the other Loan Documents to which it is a party are true and correct
in all material respects as if made on and as of the date hereof (other than
those representations and warranties expressly limited by their terms to a
specific date), (b) no Event of Default has occurred and is continuing, and
(c) no event has occurred since the date of the most recent financial statements
delivered pursuant to the Credit Agreement that has caused a Material Adverse
Effect in the financial condition of Borrower.

4. Further Assurances. Borrower agrees that it shall, upon request of Agent,
duly execute and deliver, or cause to be duly executed and delivered, to Agent
such further instruments and do and cause to be done such further acts as may be
necessary or proper in the reasonable opinion of Agent to carry out the
provisions and purposes of this Amendment.

5. No Claim, Cause of Action or Defense. Borrower agrees that no facts, events,
status or conditions presently exist which, either now or with the passage of
time or the giving of notice or both, presently constitute or will constitute a
basis for any claim or cause of action against Agent or the Banks or any defense
to the payment of any of the indebtedness evidenced or to be evidenced by any of
the Loan Documents.

 

3



--------------------------------------------------------------------------------

6. Reference to and Effect on the Credit Agreement.

(a) Upon the effectiveness hereof, each reference to the Credit Agreement in the
Credit Agreement or any other Loan Document shall mean and be a reference to the
Credit Agreement as amended hereby.

(b) Each of the Loan Documents is hereby amended and modified to the extent
necessary to give full force and effect to the terms of this Amendment, and each
of such Loan Documents shall hereafter be construed and interpreted after giving
full force and effect to the terms of this Amendment.

(c) Except as specifically amended above, the Credit Agreement and all other
documents, instruments and agreements executed and/or delivered in connection
therewith shall remain in full force and effect and are hereby ratified and
confirmed.

(d) Other than as expressly set forth herein, the execution, delivery and
effectiveness of this Amendment shall not operate as a waiver of any right,
power or remedy of the Agent or the Banks, nor constitute a waiver of any
provision of the Credit Agreement or any other documents, instruments and
agreements executed and/or delivered in connection therewith.

7. Governing Law. This Amendment shall be governed by and construed in
accordance with the internal laws of the State of Texas. This Amendment has been
entered into in Bexar County, Texas and shall be performable for all purposes in
Bexar County, Texas

8. Headings. Section headings in this Amendment are included herein for
convenience of reference only and shall not constitute a part of this Amendment
for any other purpose.

9. Counterparts. This Amendment may be executed by one or more of the parties
hereto on any number of separate counterparts, and all of said counterparts
taken together shall be deemed to constitute one and the same instrument.
Signatures delivered by facsimile or PDF shall have the same force and effect as
manual signatures delivered in person.

[Signature Pages Follow]

 

4



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, this Amendment has been duly executed as of the day and year
first above written.

 

PROPEL FINANCIAL SERVICES, LLC, as the Borrower By:  

/s/ J. Brandon Black

Name:   J. Brandon Black Title:   President

 

Signature Page to Amendment

Propel Financial Services, LLC

Credit Facility Loan Agreement dated as of May 8, 2012



--------------------------------------------------------------------------------

GUARANTOR JOINDER PAGE

Guarantors consent to the modification and amendment of the Credit Agreement
evidenced by this Amendment. The Guaranty Agreements executed by Guarantors
shall continue in full force and effect, and are hereby ratified and confirmed
by Guarantors in all respects.

 

ENCORE CAPITAL GROUP, INC., a Delaware corporation By:  

/s/ J. Brandon Black

Name:   J. Brandon Black Title:   President and Chief Executive Officer RIOPROP
VENTURES, LLC, a Texas limited liability company By:  

/s/ J. Brandon Black

Name:   J. Brandon Black Title:   President BNC RETAX, LLC, a Texas limited
liability company By:  

/s/ J. Brandon Black

Name:   J. Brandon Black Title:   President RIOPROP HOLDINGS, LLC, a Texas
limited liability company By:  

/s/ J. Brandon Black

Name:   J. Brandon Black Title:   President

 

Signature Page to Amendment

Propel Financial Services, LLC

Credit Facility Loan Agreement dated as of May 8, 2012



--------------------------------------------------------------------------------

TEXAS CAPITAL BANK, NATIONAL ASSOCIATION, as Administrative Agent and as a Bank
By:  

/s/ Craig A. Dixon

Name:   Craig A. Dixon Title:   Executive Vice President

 

Signature Page to Amendment

Propel Financial Services, LLC

Credit Facility Loan Agreement dated as of May 8, 2012



--------------------------------------------------------------------------------

AMEGY BANK NATIONAL ASSOCIATION, as a Bank By:  

/s/ Amanda McChesney

Name:   Amanda McChesney Title:   Vice President

 

Signature Page to Amendment

Propel Financial Services, LLC

Credit Facility Loan Agreement dated as of May 8, 2012



--------------------------------------------------------------------------------

BOKF, National Association, as a Bank By:  

/s/ Michael Rodgers

Name:   Michael Rodgers Title:   Vice President

 

Signature Page to Amendment

Propel Financial Services, LLC

Credit Facility Loan Agreement dated as of May 8, 2012



--------------------------------------------------------------------------------

CITY BANK, as a Bank By:  

/s/ Stan Mayfield

Name:   Stan Mayfield Title:   Overton Branch Pres.

 

Signature Page to Amendment

Propel Financial Services, LLC

Credit Facility Loan Agreement dated as of May 8, 2012



--------------------------------------------------------------------------------

LONE STAR NATIONAL BANK, as a Bank By:  

/s/ Brian Disque

Name:   Brian Disque Title:   Senior Vice President

 

Signature Page to Amendment

Propel Financial Services, LLC

Credit Facility Loan Agreement dated as of May 8, 2012



--------------------------------------------------------------------------------

GREEN BANK, N.A., as a Bank By:  

/s/ Ryan Craig

Name:   Ryan Craig Title:   Vice President

 

Signature Page to Amendment

Propel Financial Services, LLC

Credit Facility Loan Agreement dated as of May 8, 2012



--------------------------------------------------------------------------------

EXHIBIT A

BORROWING BASE CERTIFICATE

 

LOGO [g550444ex10_1pg0013.jpg]

745 Mulberry

Suite 350

San Antonio, TX 78212

Fax: 210-733-6600

Borrower:

          PROPEL
FINANCIAL
SERVICES,
LLC Tax Lien/Note Portfolio    Date        1.)   

Par Value of Portfolio to be acquired (or originated) for Propel

        

Par Value of Portfolio to be acquired (or originated) for RioProp

        

Par Value of Portfolio to be acquired (or originated) for BNC

        

Total Value of Portfolio

      2.)   

Times Advance rate of 90%

   $         3.)   

Par Value of current Portfolio for Propel

        

Par Value of current Portfolio for RioProp

        

Par Value of current Portfolio for BNC

        

Total Value of Portfolio

      4.)   

Times Advance rate of 90%

   $         5.)   

Par Value of Portfolio to be acquired (or originated) for Arizona

        

Par Value of current Portfolio for Arizona

        

Total Value of Portfolio (not to exceed $16,000,000)

      6.)   

Times Advance rate of 90%

      7.)   

Total Value of Portfolio (line 2 plus line 4 plus line 6)

   $         8.)   

Ending Line of Credit Balance

   $         9.)   

Borrowing Availability (Line 7 minus Line 8)

   $           

(Not to Exceed $160,000,000.00)

         (If result is a negative figure, this amount is due immediately as a
principal payment.)      

 

Exhibit A



--------------------------------------------------------------------------------

This certificate is delivered under the Loan Agreement dated February 10, 2012,
between Borrower and Bank. Capitalized terms used in this certificate shall,
unless otherwise indicated, have the meanings set forth in the Agreement. On
behalf of Borrower, the undersigned advises Bank that a review of the activities
of the Borrower during the subject period has been made under my supervision,
and the undersigned certifies to Bank on the date hereof that (a) no Default has
occurred and is continuing, (b) the tax lien/note portfolio of Borrower included
in the Borrowing Base above meet all conditions to qualify for inclusion therein
as set forth in the Agreement, (‘c) all representations and warranties set forth
in the Agreement with respect thereto were true and correct in all material
respects at the time the represent actions and warranties were made, and (d) the
information set forth above and hereto was true and correct as of the reporting
date.

 

CERTIFIED BY:      

PROPEL FINANCIAL SERVICES, LLC

Company Name     By:   Authorized Signer Date     Title  

 

** Advance rate equal to 100% in year one, 95% in year two and 90% in year three
and until the maturity date as defined in the Loan Agreement dated February
    , 2012

 

Exhibit A